Citation Nr: 1045692	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  05-29 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to January 
1956, from February 1956 to June 1956, and from September 1956 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the RO in 
Phoenix, Arizona, which, in pertinent part, denied entitlement to 
TDIU.  

The Veteran testified before the undersigned acting Veterans Law 
Judge (VLJ) at a September 2006 hearing at the RO.  
Unfortunately, a transcript of that hearing could not be 
produced.  The Veteran was offered an opportunity to testify 
again and did so before another undersigned VLJ at an October 
2010 videoconference hearing.  A transcript from the October 2010 
has been associated with the file.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

The Board must remand this case for additional development.

The Veteran filed an original claim for TDIU in June 2004.  At 
that time, service connection was in effect for the following 
disabilities: chronic dermatitis with basal cell carcinoma (50%); 
hypertensive nephropathy, previously rated as hypertension only 
(30%); degenerative joint disease of the lower back with 
radiculopathy (10%); tinnitus (10%); chronic rhinitis, also 
claimed as sinusitis and respiratory tract inflammation (10%); 
and residuals of transurethral resection of the prostate due to 
benign prostate hypertrophy, also claimed as prostatitis (10%).  
Also, the Veteran was service-connected for gouty arthritis, high 
tone hearing loss of the left ear, onychomycosis and erectile 
dysfunction associated with the transurethral resection of the 
prostate, all rated as noncompensably disabling.  His combined 
service-connected disability rating was 80%.

The RO last adjudicated the Veteran's TDIU claim on the merits in 
a June 2005 Statement of the Case.  Since then, the Veteran has 
been granted service connection for mitral valve disease with 
sinus arrhythmia (0%, effective from September 19, 2006 to 
October 22, 2009 and 30%, effective from October 23, 2009), and 
for diabetes mellitus, type 2 (20%, effective January 29, 2009).  
Clearly, these grants of service connection alter the basis for 
TDIU-and create three periods where the disabilities on which 
TDIU might be granted differ.  

Importantly, the Veteran has not been offered a VA examination to 
assess the occupational impact of his service-connected 
disabilities at any time during the instant claim.  In this 
regard, the Board notes that the Veteran has met the criteria for 
a schedular TDIU throughout the appeal period.  The RO has denied 
the claim on the basis that the Veteran took a voluntary, non-
disability retirement in 2002.  The Board reminds the RO that 
employment or voluntary lack of employment is not dispositive of 
the TDIU issue.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the occupational 
impairment caused by his service-connected 
disabilities.  The claims folder should be 
made available to, and reviewed by, the 
examiner in conjunction with the examination.  
All indicated studies or testing should be 
conducted.  

The examiner should offer an assessment on 
the Veteran's ability to obtain and maintain 
substantially gainful employment due to his 
service-connected disabilities as to the 
following three periods:

a) Prior to September 19, 2006, when the 
service-connected disabilities were 
chronic dermatitis with basal cell 
carcinoma; hypertensive nephropathy, 
previously rated as hypertension only; 
degenerative joint disease of the lower 
back with radiculopathy; tinnitus; chronic 
rhinitis, also claimed as sinusitis and 
respiratory tract inflammation; residuals 
of transurethral resection of the prostate 
due to benign prostate hypertrophy, also 
claimed as prostatitis; gouty arthritis, 
high tone hearing loss of the left ear, 
onychomycosis and erectile dysfunction 
associated with the transurethral 
resection of the prostate;

b) On and after September 19, 2006, but 
before January 29, 2009, to include all 
the above disabilities as well as mitral 
valve disease with sinus arrhythmia;

c) On and after January 29, 2009, to 
include all the above disabilities as well 
as diabetes mellitus, type 2.

Complete rationale for all opinions should be 
provided in the examination report.  

2.  Then, the RO should readjudicate the 
issue of entitlement to a TDIU.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



			
	THERESA M. CATINO	ALAN S. PEEVY
	         Acting Veterans Law Judge                               
Veterans Law Judge
         Board of Veterans' Appeals                        Board 
of Veterans' Appeals



	                         
_________________________________________
	                                               ROBERT E. SULLIVAN
	   Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


